                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       STATE OF CALIFORNIA, et al.,                      Case No. 18-cv-03237-HSG
                                   8                    Plaintiffs,                          ORDER DENYING MOTION TO STAY
                                   9             v.                                          Re: Dkt. No. 129
                                  10       UNITED STATES ENVIRONMENTAL
                                           PROTECTION AGENCY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is Defendants’ motion for a stay pending appeal of the Court’s

                                  14   November 5, 2019 Order denying EPA’s motion to alter judgment under Federal Rule of Civil

                                  15   Procedure 60(b)(5). Dkt. No. 129. As relevant for the pending motion, as of October 28, 2016,

                                  16   the EPA’s regulations imposed the following requirements:

                                  17                  1.      States were required to submit implementation plans by May
                                                      30, 2017, see 40 C.F.R. § 60.23(a)(1);
                                  18                  2.      EPA was required to approve or disapprove submitted plans
                                                      by September 30, 2017, see 40 C.F.R. § 60.27(b); and
                                  19                  3.      If either (i) states to which the guideline pertained did not
                                                      submit implementation plans, or (ii) EPA disapproved a submitted
                                  20                  plan, then EPA was required to promulgate a federal plan within six
                                                      months of the submission deadline (November 30, 2017), see 40
                                  21                  C.F.R. § 60.27(d).
                                  22   Pursuant to these regulations, the parties agreed that EPA failed to fulfill certain non-discretionary

                                  23   duties under 40 C.F.R. § 60.27, and after finding that Plaintiffs had standing to bring suit, the

                                  24   Court granted partial summary judgment for Plaintiffs. Dkt. No. 98. 1 Specifically, the Court

                                  25

                                  26   1
                                         Plaintiffs are eight states: the State of California, by and through the Attorney General and the
                                  27   California Air Resources Board; the State of Illinois; the State of Maryland; the State of New
                                       Mexico; the State of Oregon; the Commonwealth of Pennsylvania; the State of Rhode Island; and
                                  28   the State of Vermont. Dkt. No. 1 ¶¶ 1, 10–18. Plaintiffs also include the Environmental Defense
                                       Fund, which the Court permitted to intervene on November 20, 2018. See Dkt. No. 78.
                                   1   ordered the EPA to approve or disapprove existing state plans no later than September 6, 2019,

                                   2   and to promulgate regulations setting forth a federal plan no later than November 6, 2019. Id. at

                                   3   15–16. On August 22, 2019, EPA published notice of the proposed federal plan. See Federal Plan

                                   4   Requirements for Municipal Solid Waste Landfills That Commenced Construction On or Before

                                   5   July 17, 2014, and Have Not Been Modified or Reconstructed Since July 17, 2014, 84 Fed. Reg.

                                   6   43,745 (Aug. 22, 2019) (“Proposed Federal Plan”).2

                                   7          On August 16, 2019, EPA amended its regulations to change the applicable deadlines.

                                   8   States now must “submit a state plan to the EPA by August 29, 2019,” pushing the deadline back

                                   9   over two years. 40 C.F.R. § 60.30f (“New Rule”). Additionally, EPA amended the regulations

                                  10   applicable to the Administrator’s actions as follows:

                                  11                  (c) The Administrator will promulgate, through notice-and-comment
                                                      rulemaking, a federal plan, or portion thereof, at any time within two
                                  12                  years after the Administrator:
Northern District of California
 United States District Court




                                                             (1) Finds that a State fails to submit a required plan or plan
                                  13                         revision or finds that the plan or plan revision does not satisfy
                                                             the minimum criteria under paragraph (g) of this section; or
                                  14                         (2) Disapproves the required State plan or plan revision or any
                                                             portion thereof, as unsatisfactory because the applicable
                                  15                         requirements of this subpart or an applicable subpart under
                                                             this part have not been met.
                                  16
                                       40 C.F.R. § 60.27a(c) (emphasis added). EPA subsequently filed a Motion to Amend Order and
                                  17
                                       Judgment, which the Court denied on November 5, 2019. Dkt. No. 124. The Court stayed the
                                  18
                                       judgment for sixty days to allow the EPA to appeal the order. Id. at 6. The EPA now seeks to stay
                                  19
                                       the judgment pending appeal. Dkt. No. 129 (“Mot.”), 134 (“Opp.”).
                                  20
                                              In deciding whether to grant a stay pending appeal, the Court must consider the following
                                  21
                                       four factors: (1) whether the stay applicant has made a strong showing that he is likely to succeed
                                  22
                                       on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether the
                                  23
                                       issuance of a stay will substantially injure the other parties interested in the proceeding; and (4)
                                  24
                                       where the public interest lies. Nken v. Holder, 556 U.S. 418, 434 (2009). Courts in the Ninth
                                  25
                                       Circuit weigh these factors with a “general balancing” or “sliding scale” approach, under which “a
                                  26
                                  27

                                  28
                                       2
                                        A complete review of the history of the case can be found in the Court’s previous Order granting
                                       summary judgment to the Plaintiffs. Dkt. No. 98.
                                                                                       2
                                   1   stronger showing of one element may offset a weaker showing of another.” Leiva-Perez v.

                                   2   Holder, 640 F.3d 962, 964 (9th Cir. 2011). As to the first factor, if a movant is unable to show a

                                   3   “strong likelihood of success,” then the movant must at least demonstrate that the appeal presents

                                   4   a “substantial case on the merits,” or that there are “serious legal questions” raised. Id. at 965–68.

                                   5   However, under this lower threshold, the movant must then demonstrate that the balance of

                                   6   hardships under the second and third factors tips sharply in the movant’s favor. Id. at 970.

                                   7          The Court finds in its discretion that these factors weigh in favor of denying a stay. The

                                   8   Court found that the EPA failed to meet its burden under Rule 60(b)(5), and continues to believe

                                   9   that EPA is unlikely to succeed on appeal. However, the Court recognizes that the law is far from

                                  10   clear given the unusual facts presented in this case. As noted in its Order, numerous precedents

                                  11   support the proposition that “[w]hen a change in the law authorizes what had previously been

                                  12   forbidden, it is abuse of discretion for a court to refuse to modify an injunction founded on the
Northern District of California
 United States District Court




                                  13   superseded law.” Am. Horse Prot. Ass’n, Inc. v. Watt, 694 F.2d 1310, 1316 (D.C. Cir. 1982); see

                                  14   also Class v. Norton, 507 F.2d 1058, 1062 (2d Cir. 1974); McGrath v. Potash, 199 F.2d 166, 168

                                  15   (D.C. Cir. 1952). Although the “EPA’s voluntary action makes this case unlike those where

                                  16   subsequent changes in law were enacted by third parties, as opposed to by the very party subject to

                                  17   the Court’s order,” this case implicates serious legal questions regarding the division of authority

                                  18   between our branches of government. Dkt. No. 124 at 4–5. Additionally, as noted in the Order,

                                  19   the EPA’s compliance with its judgment is not a substantial burden, since it has already

                                  20   promulgated and received comments on the Proposed Federal Plan.3 On the other hand, Plaintiffs

                                  21   continue to be harmed by the delay in implementing the Emission Guidelines. The Court’s

                                  22   original judgment imposed a deadline to promulgate regulations setting forth a federal plan by

                                  23   November 6, 2019, recognizing the harm suffered by Plaintiffs. Over a month has passed since

                                  24   the original deadline and EPA seeks to further delay implementation of the judgment. Because

                                  25

                                  26
                                       3
                                        The Court finds the EPA’s reliance on Seaside Civic League, Inc. v. HUD unavailing. No. C-14-
                                       1823-RMW, 2014 WL 2192052, at *3 (N.D. Cal. May 23, 2014). Although “there is inherent
                                  27   harm to an agency in preventing it from enforcing regulations,” the Court is not preventing the
                                       EPA from enforcing any substantive regulation. Id. The New Rule did not change the EPA’s
                                  28   obligation to promulgate a federal plan, but instead only changed the deadlines. This does not
                                       constitute the type of harm discussed in Seaside.
                                                                                         3
                                   1   EPA’s appeal raises a serious legal question, but does not in the Court’s view establish a

                                   2   likelihood of success, it must show that the balance of equities tips sharply in its favor. It fails to

                                   3   do so.

                                   4            Accordingly, the Court DENIES the EPA’s motion to stay proceedings pending appeal.

                                   5

                                   6            IT IS SO ORDERED.

                                   7   Dated: 12/17/2019

                                   8                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                   9                                                     United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
